DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Aug 2021 has been entered.
Claims 1-6, 8, 10, and 12-13 are pending in the application.  No claims are currently amended. The prior interpretations under 35 U.S.C. 112(f) are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 19 of copending Application No. 16/098,698. Although the claims at issue are not identical, they are not patentably 
Instant claim 10 vs. reference application claim 16
This is a provisional nonstatutory double patenting rejection.
Claim(s) 2-4, 6, and 12-13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 19 of copending Application No. 16/098,698 in view of Fink (WO Pub. 2009/111612 A1, henceforward “Fink ‘612”). The reference application claims are silent as to what conditions are being treated. Fink ‘612 teaches an aerosolization device (Fig. 1) which may be used to treat a variety of respiratory conditions (¶00110 & Table 1). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have applied the device of the reference applications claims in order to treat a variety of specific respiratory conditions in view of Fink ‘612. A further mapping of claims is as follows:
Instant claim 2 vs. Fink ‘612 (¶00110 & Table 1)
Instant claim 3 vs. Fink ‘612 (¶00110 & Table 1)
Instant claim 4 vs. Fink ‘612 (¶00110 & Table 1)
Instant claim 6 vs. Fink ‘612 (Figs. 11A-11B)
Instant claim 12 similar to claims 2-3 above (vs. Fink ‘612  - ¶00110 & Table 1)
Instant claim 13 similar to claims 2-3 above and further in view of Fink et al. (U.S. Pub. 2011/0108025 – Table 2)
This is a provisional nonstatutory double patenting rejection.
Claim(s) 1-4, 6, 10, and 12-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No. 17/156,374 in view of Kadrichu et al. (U.S. Pub. 2010/0282247, henceforward “Kadrichu”). Reference application claim 1 recites a method corresponding to instant claim 1 with the exception that reference application claim 1 only recites percentages of 50% for the generating and delivering steps while instant claim 1 recites percentages of 70%. Kadrichu teaches a drug delivery system (Fig. 4) and teaches 70% or more of ejected stream of droplets can be in a range of about 1 micrometer to about 3 micrometers (¶0149). Kadrichu teaches this size of droplets as creating an aerosol with a particularly high respirable fraction (¶¶0149-0150). Regarding the delivered percentage one having ordinary skill in the art would expect that a generated stream with 70% of droplets between 1-3 microns would obviously lead to a delivery of at least 70% of droplets being not more than 5 microns as the smaller droplets would not be expected to be lost within the device. Further, reference application claim 1 provides an expectation that a generated percentage of droplets in a certain size range will generally correlate to a delivered percentage of droplets in that same size range. It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in reference application claim 1 at least about 70% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 microns and at least about 70% 
Instant claim 2 vs. reference application claim 2
Instant claim 3 vs. reference application claim 3
Instant claim 4 vs. reference application claim 4
Instant claim 6 vs. reference application claim 6
Instant claim 10 vs. reference application claim 11
Instant claim 12 vs. reference application claim 2 or 3
Instant claim 13 vs. reference application claim 2 or 3
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-6, 8, 10, and 12-13 are allowed over the prior art and only those claims subject to the above nonstatutory double patenting rejections are rejected. All other claims are objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of the above nonstatutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance: the claims remain allowed over the prior art for the same reasons as stated in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785